Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate multiple parts: “212” for the distal end of first horizontal surface 214, the second edge of jaw mouth 170, and a curved edge or lip portion; “211” for the first edge of jaw mouth 170 and a curved edge or lip portion; “214” for the first horizontal surface and the first curved edge or lip portion; “216” for the second horizontal surface and the second curved edge or lip portion; and “230” for the die face of movable die 200 and the length LHS of the horizontal surfaces 214 and 216. Examiner notes that in paragraph [34] length LHS is also designated with reference character “232”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “DHS 230” in Figure 6. Examiner notes that elsewhere in the drawings, this element appears to be labeled “LHS 230”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: body length LSCD 270 (paragraph [27]). Examiner notes that this feature appears to be labeled with “LTP” in Figure 2.  
The drawings are further objected to because in Figure 6, the crimp groove 236 is mistakenly labeled with reference character “230”, and the label for element 222, which is defined in the specification as the distal end of second horizontal surface 216, appears to be in the wrong location.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [18] line 11, “move die 200 and the stationary die 200” should read “movable die 200 and the stationary die 250”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the scope of the limitation “a cylinder having a fourth alignment feature” is unclear. Claim 8, from which Claim 9 directly depends, already positively recites a fourth alignment feature on the guide surface of the head frame. Is the fourth alignment feature of Claim 9 meant to be separate and additional to that of Claim 8? Examiner notes that, while there is support for alignment features on both the guide surface and the cylinder in the specification, they appear to be described as features of two separate embodiments (see paragraph [45] lines 8-13), and since they are not shown in the drawings it is not clear whether there is any single embodiment of the invention that comprises both of these alignment features simultaneously, as is required by Claim 9.
Regarding Claims 10-12, the scope of the limitation “the fourth alignment feature” in each claim is unclear because it could be referring to either the fourth alignment feature recited in Claim 8 or the fourth alignment feature recited in Claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 4 of U.S. Patent No. 10,981,264 to Koski et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of ‘264 contains all the subject matter of Claims 1 and 2 of the instant application, i.e. a working head for a power tool operated by a user on a work piece (preamble of ‘264 Claim 1), comprising a movable die received by a movable die head (lines 4-6 of ‘264 Claim 1), the movable die having an alignment feature which is a first alignment feature for alignment of a target location indicating a crimp or cut location of the work piece (lines 10-14 of ‘264 Claim 1), the movable die head includes a second alignment feature that aligns with the first alignment feature (lines 18-20 of ‘264 Claim 1), wherein the first alignment feature is configured to be a groove (‘264 Claim 4).
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 10,981,264 to Koski et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of ‘264 contains all the subject matter of Claims 15 and 16 of the instant application, i.e. a working head for a power tool operated by a user on a work piece (preamble of ‘264 Claim 1), comprising a movable die received by a movable die head (lines 4-6 of ‘264 Claim 1), the movable die having an alignment feature which is a first alignment feature for alignment of a target location indicating a crimp or cut location of the work piece extending in the direction of movement of the moveable die (lines 10-17 of ‘264 Claim 1), the movable die head includes a second alignment feature that aligns with the first alignment feature (lines 18-20 of ‘264 Claim 1), wherein the first alignment feature is at least one of colored, painted, laser etched, coated, or labeled with a sticker (‘264 Claim 2). Examiner note: regarding the limitation “the alignment feature being at least one of colored, painted, laser etched, coated, or labeled with a sticker”, each item listed refers to a process of producing the alignment feature, and thus does not provide any definitive shape or structure to the alignment feature. Accordingly, this limitation is treated as a product-by-process limitation, and as such determination of patentability is based on the product itself and does not depend on its method of production. See MPEP § 2113. Since the straight line recited in Claim 2 of the ‘264 patent can be produced by each of the processes recited in Claim 1 of the instant application, Claim 1 of the instant application is rendered unpatentable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefavour (5,421,186).
Regarding Claim 19, Lefavour discloses (Figures 1, 4, and 8) a working head (C-shaped die head 12) for a power tool (hydraulic crimping tool 10), the working head comprising: a moveable die (lower U-shaped die 24) configured to be received by a moveable die head (movable lower jaw 22), the moveable die including a die plate (die plate 46) that vertically extends; a first horizontal surface situated at a first end of the die plate, the first horizontal surface extending beyond a thickness of the die plate (see Annotated Figure 4 below); a second horizontal surface situated at a second end of the die plate, the second horizontal surface extending beyond the thickness of the die plate (see Annotated Figure 4 below); the die plate, the first horizontal surface, and the second horizontal surface collectively define an I-beam structure (clearly seen in Figures 4 and 8); and a distal end of the die plate, a distal end of the first horizontal surface, and a distal end of the second horizontal surface lying in the same plane. Examiner note: Figures 6 and 9 of Lefavour show the distal end faces of the first and second horizontal surfaces as being slightly out-of-plane with the distal end face of die plate 46; however, the claim does not require the distal end faces of the three components to lie in the same plane, just their respective distal ends, which are interpreted as the distal end portions and which are indicated in Annotated Figure 4 below. Accordingly, it is clear that the distal ends of the die plate and the first and second horizontal surfaces all lie in a common plane, and so the limitation of the claim is met.

    PNG
    media_image1.png
    419
    565
    media_image1.png
    Greyscale

Lefavour Annotated Figure 4
Regarding Claim 20, Lefavour discloses (Figures 1 and 4) the moveable die (lower U-shaped die 24) defines a curved body portion (main body portion 40) having a curved outer surface (U-shaped outer wall 41) received by the moveable die head (movable lower jaw 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frenken (US 6,718,870) in view of Ukpai et al., hereinafter Ukpai (US 7,685,859).
Regarding Claim 1, Frenken discloses (Figure 1) a working head (apparatus head 9) for a power tool (hydraulic pressing apparatus 1) operated by a user on a work piece, the working head comprising a moveable die (column 4 lines 47-48) configured to be received by a moveable die head (tool carrier 10). Frenken is silent to the structure of the moveable die. In the same field of endeavor, Ukpai teaches (Figures 2-3) a pair of crimping dies for use with a crimping apparatus (Abstract line 4), the dies comprising a moveable die (first die 10) having an alignment feature (gap 27) for alignment of a target location indicating a crimp location of the work piece, the alignment feature configured to be a groove visible to the user from a top view (see Annotated Figure 2 below) to help achieve a desired crimp at the target location. Since the working head of Frenken needs to have dies installed in order to function, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working head disclosed by Frenken such that the moveable die having an alignment feature as taught by Ukpai is received in the moveable die head, as this is a known configuration for a crimping die. When this combination is made, the first and second dies 10/22 of Ukpai are inserted into the tool carrier 10 and fixed tool carrier 11, respectively, of Frenken, and are adapted to mate therewith (i.e. such that the shape of their outer surfaces is complementary to the shape of the inner surfaces of the tool carriers).

    PNG
    media_image2.png
    377
    511
    media_image2.png
    Greyscale

Ukpai Annotated Figure 2
Examiner note: the limitations “for alignment of a target location indicating a crimp or cut location of the work piece” and “to help achieve a desired crimp or a desired cut at the target location” are considered to be recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The alignment feature taught by Ukpai (gap 27, indicated in Annotated Figure 2 above) is aligned with the centers of the crimp locations (formed by grooves 40A/B, 42A/B, and 44A/B), so it is capable of performing the claimed functions of aligning a target location indicating a crimp location and helping achieve a desired crimp at the target location.
Regarding Claim 2, with reference to the aforementioned combination of Frenken and Ukpai, Ukpai teaches (Figure 2) that the alignment feature (gap 27, see Annotated Figure 2 above) is a first alignment feature, and Frenken discloses (Figure 1) the moveable die head (tool carrier 10) includes a second alignment feature (see Annotated Figure 1 below). When the combination is made, since both the first and second alignment features are centered on their respective components, they will be aligned with each other when the moveable die head of Frenken receives the moveable die of Ukpai.

    PNG
    media_image3.png
    539
    637
    media_image3.png
    Greyscale

Frenken Annotated Figure 1
Regarding Claim 3, Frenken discloses (Figure 1) the moveable die head (tool carrier 10) includes a main body; an upper surface; a lower surface; and an end face that is situated at a distal end of the moveable die head, the end face vertically extending along the main body (see Annotated Figure 1 above); and the second alignment feature extends on the end face of the moveable die head (clearly seen in Annotated Figure 1).
Regarding Claim 4, Frenken discloses (Figure 1) the second alignment feature extends along the upper surface of the moveable die head (tool carrier 10; see Annotated Figure 1 above).
Regarding Claim 5, Frenken discloses (Figure 1) a head frame (arc-shaped component 28); and a die head (fixed tool carrier 11) coupled to the head frame, the die head having a vertical face, and an inclined face; wherein the die head has a third alignment feature (see Annotated Figure 1 above). When the combination of Frenken and Ukpai is made, since both the first and third alignment features are centered on their respective components, they will be aligned with each other.
Regarding Claim 6, Frenken discloses (Figure 1) the third alignment feature extends along the inclined face (clearly seen in Annotated Figure 1 above).
Regarding Claim 7, Frenken discloses (Figure 1) the third alignment feature extends along the vertical face (clearly seen in Annotated Figure 1 above).
Regarding Claim 8, Frenken discloses (Figure 1) the head frame (arc-shaped component 28) defines a guide surface (see Annotated Figure 1 above); wherein the guide surface includes a fourth alignment feature that extends along the guide surface (see Annotated Figure 1 above; the lip indicated as the fourth alignment features acts to position, i.e. align, a die when it is inserted into fixed tool carrier 11); and wherein the moveable die head (tool carrier 10) is situated above the guide surface.
Regarding Claim 9, Frenken discloses (Figure 1) a cylinder (see Annotated Figure 1 above) having a fourth alignment feature (column 6 lines 29-35: index pin 29 performs an alignment function when the apparatus head 9 is installed on hydraulic pressing apparatus 1) extending along a portion of the outer surface of the cylinder.
Regarding Claim 10, Frenken discloses (Figure 1) the third alignment feature (see Annotated Figure 1 above) is at least one of colored, painted, laser etched, coated; or labeled with a sticker. Examiner note: regarding the limitation “at least one of colored, painted, laser etched, coated, or labeled with a sticker”, each item listed refers to a process of producing an alignment feature, and thus does not provide any definitive shape or structure to the alignment feature. Accordingly, this limitation is treated as a product-by-process limitation, and as such determination of patentability is based on the product itself and does not depend on its method of production. See MPEP § 2113. Since the stripe along fixed tool carrier 11 indicated in Annotated Figure 1 above as the third alignment feature can be produced by each of the processes recited, this limitation of the claim is met.
Regarding Claim 11, with reference to the combination of Frenken and Ukpai, Ukpai teaches the first alignment feature (gap 27, see Annotated Figure 2 above) is a groove, and Frenken discloses (Figure 1) the second alignment feature is a groove (see Annotated Figure 1 above).
Regarding Claim 12, Frenken discloses (Figure 1) the third alignment feature (see Annotated Figure 1 above) is a continuous line of constant width.
Regarding Claim 13, with reference to the combination of Frenken and Ukpai of Claim 1, Ukpai teaches (Figure 2) the moveable die defines a horizontal surface; and wherein the alignment feature (gap 27) extends along the horizontal surface (see Annotated Figure 2 above).
Regarding Claim 14, Frenken discloses (Figures 2-3) that the moveable die head (tool carrier 10) includes a lip (clearly seen in the figures). As discussed above, in the combination of Frenken and Ukpai, the dies of Ukpai are adapted to have a complementary shape to the tool carriers of Frenken; when this is done, the moveable die (first die 10) taught by Ukpai will include a notch, and when the moveable die head of Frenken receives the moveable die of Ukpai, the lip of the moveable die head retains the notch of the moveable die.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frenken (US 6,718,870) in view of Ballard et al., hereinafter Ballard (US 2016/0329674).
Regarding Claim 15, Frenken discloses (Figure 1) a working head (apparatus head 9) for a power tool (hydraulic pressing apparatus 1) operated by a user on a work piece, the working head comprising a moveable die (column 4 lines 47-48) configured to be received by a moveable die head (tool carrier 10). Frenken is silent to the structure of the moveable die. In the same field of endeavor, Ballard teaches (Figure 11) a moveable die (second crimping die 230) for use in a crimping tool (hydraulic tool 10) having an alignment feature (second alignment feature 416) for alignment of a target location indicating a crimp or cut location of the work piece ([0055] lines 8-14), the alignment feature extending in the direction of movement of the moveable die (clearly seen in Figure 11), the alignment feature being at least one of colored, painted, laser etched, coated, or labeled with a sticker ([0054] lines 11-15; second alignment feature 416 is laser etched onto the surface of second crimping die 230). This design for the moveable die is advantageous because allowing the user to easily align the work piece with the target location provides more accurate crimps and reduces potential risk of injury ([0056] lines 1-8). Since the working head of Frenken needs to have dies installed in order to function, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working head disclosed by Frenken such that the moveable die having an alignment feature as taught by Ballard is received in the moveable die head, as this is a known configuration for a crimping die which results in more accurate crimping. When this combination is made, the first and second dies crimping dies 420/430 are inserted into the tool carrier 10 and fixed tool carrier 11, respectively, of Frenken.
Regarding Claim 16, with reference to the aforementioned combination of Frenken and Ballard, Ballard teaches (Figure 11) that the alignment feature (second alignment feature 416) is a first alignment feature, and Frenken discloses (Figure 1) the moveable die head (tool carrier 10) includes a second alignment feature (see Annotated Figure 1 above). When the combination is made, since both the first and second alignment features are centered on their respective components, they will be aligned with each other when the moveable die head of Frenken receives the moveable die of Ballard.
Regarding Claim 17, Frenken discloses (Figure 1) a head frame (arc-shaped component 28); and a die head (fixed tool carrier 11) coupled to the head frame, the die head having a vertical face, and an inclined face; wherein the die head has a third alignment feature (see Annotated Figure 1 above); wherein the third alignment feature extends along the inclined face (clearly seen in Annotated Figure 1 above). When the combination of Frenken and Ballard is made, since both the first and third alignment features are centered on their respective components, they will be aligned with each other.
Regarding Claim 18, with reference to the aforementioned combination of Frenken and Ballard, Ballard teaches (Figure 11) that the alignment feature (second alignment feature 416) is a dashed line or a continuous line of constant width (alignment feature 416 is shown in the figure as being a continuous line of constant width).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725       

/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725